Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “an outside air temperature” and “an environment temperature” which is indefinite because the “an outside air temperature” can be “an environment temperature” or it can be a different location temperature.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2012/0306582).
Regarding claims 1 and 8, Ito discloses a thermostatic oven type electronic instrument (Fig 1) comprising:
a control system (15, 16, R1, R2, R3) for exercising control so that a temperature of a device (quartz resonator X) becomes a target temperature (desired temperature) of a predetermined fixed value (node between R2 and R3); and 
a thermostatic oven (10) comprising a casing (10) for housing the device, the thermostatic oven configured to compare a set temperature (node between R2 and R3) and a measured temperature (node between Th and R1) based on an outside air temperature measured by a temperature sensor (Th) and is controlled so that a difference between the measured temperature and the set temperature is narrowed, 

wherein the control system is configured to add a predetermined feedback amount to the target temperature of the predetermined fixed value to generate a new set temperature for comparison (16) with the measured temperature so that when the measured temperature lowers, the set temperature becomes high, or when the measured temperature rises, the set temperature becomes low.  
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “an adder” as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20010040154 discloses an oscillator that uses thermostatic oven having a quartz crystal and a heat source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849